The facts in this case show that the alleged purchaser of the intoxicating liquor testified that he applied to appellant for some whiskey; that appellant told him he thought he could get it; that later appellant told him the whiskey was behind a certain screen, and that the price was $6.00; that witness paid appellant said money, went behind the screen and got the whiskey. This plainly appears to be a sale, and we perceive no need for a charge defining a sale. The only issue in the case was as to whether appellant acted for the seller or the purchaser in such sale, and this theory was fully submitted in the charge of the court.
In his motion appellant urges his objection to a remark claimed to have been made by the state's attorney to the effect that there was little evidence supporting the proposition that appellant was the agent of the purchaser in the alleged sale, and that the supplemental charge had slight support. The bill referred to seems to have been reserved wholly upon another ground and in no way presents any complaint of appellant directed at the remark of the district attorney. In this condition no error is presented, and the motion for rehearing is overruled.
Overruled. *Page 175